American Independence Funds Trust II AMERICAN INDEPEN DENCE FUNDS TRUST II TRUST INSTRUMENT 7/11/2013 Table of Contents ARTICLE I - NAME AND DEFINITIONS 5 Section 1.1 Name. 5 Section 1.2 Definitions. 5 ARTICLE II – BENEFICIAL INTEREST 6 Section 2.1 Shares of Beneficial Interest 6 Section 2.2 Issuance of Shares. 6 Section 2.3 Register of Shares and Share Certificates. 7 Section 2.4 Transfer of Shares. 7 Section 2.5 Treasury Shares. 7 Section 2.6 Establishment of Series. 7 Section 2.7 Investment in the Trust 8 Section 2.8 Assets and Liabilities of Series. 8 Section 2.9 No Preemptive Rights. 9 Section 2.10 Personal Liability of Shareholders. 9 Section 2.11 Assent to Trust Instrument 9 ARTICLE III – THE TRUSTEES 9 Section 3.1 Management of the Trust 9 Section 3.2 Initial Trustees. 10 Section 3.3 Term of Office of Trustees. 10 Section 3.4 Vacancies and Appointment of Trustees. 10 Section 3.5 Temporary Absence of Trustee. 11 Section 3.6 Number of Trustees. 11 Section 3.7 Effect of Death, Resignation, Etc. of a Trustee. 11 Section 3.8 Ownership of Assets of the Trust 11 ARTICLE IV - POWERS OF THE TRUSTEES 11 Section 4.1 Powers. 11 Section 4.2 Issuance and Repurchase of Shares. 14 Section 4.3 Trustees and Officers as Shareholders. 14 Section 4.4 Action by the Trustees. 14 2 Section 4.5 Chairman of the Trustees. 15 Section 4.6 Principal Transactions. 15 ARTICLE V - EXPENSES OF THE TRUST 15 Section 5.1 Trustee Reimbursement 15 ARTICLE VI - INVESTMENT ADVISER, PRINCIPAL UNDERWRITER AND TRANSFER AGENT 15 Section 6.1 Investment Adviser. 15 Section 6.2 Principal Underwriter. 16 Section 6.3 Transfer Agent 16 Section 6.4 Parties to Contract 16 Section 6.5 Provisions and Amendments. 17 ARTICLE VII - SHAREHOLDERS' VOTING POWERS AND MEETINGS 17 Section 7.1 Voting Powers. 17 Section 7.2 Meetings. 17 Section 7.3 Quorum and Required Vote. 18 ARTICLE VIII - CUSTODIAN 18 Section 8.1 Appointment and Duties. 18 Section 8.2 Central Certificate System 19 ARTICLE IX - DISTRIBUTIONS AND REDEMPTIONS 19 Section 9.1 Distributions. 19 Section 9.2 Redemptions. 19 Section 9.3 Determination of Net Asset Value and Valuation of Portfolio Assets. 20 Section 9.4 Suspension of the Right of Redemption. 20 Section 9.5 Redemption of Shares in Order to Qualify as Regulated Investment Company. 21 ARTICLE X - LIMITATION OF LIABILITY AND INDEMNIFICATION 21 Section 10.1 Limitation of Liability. 21 Section 10.2 Indemnification. 21 Section 10.3 Shareholders. 22 ARTICLE XI - MISCELLANEOUS 23 Section 11.1 Trust Not a Partnership. 23 Section 11.2 Trustee's Good Faith Action, Expert Advice, No Bond or Surety. 23 Section 11.3 Establishment of Record Dates. 23 3 Section 11.4 Termination of Trust 23 Section 11.5 Reorganization. 24 Section 11.6 Filing of Copies, References, Headings. 24 Section 11.7 Applicable Law 25 Section 11.8 Amendments. 25 Section 11.9 Fiscal Year. 25 Section 11.10 Provisions in Conflict with Law 26 4 AMERICAN INDEPENDENCE FUNDS TRUST II DATED JULY 8, 2013 TRUST INSTRUMENT, made July 8, 2013 by John J. Pileggi (the "Trustees"). The registered agent's name and address is National Corporate Research, Ltd., 615 South DuPont Highway, Dover, Delaware 19901. WHEREAS, the Trustees desire to establish a business trust for the investment and reinvestment of funds contributed thereto; NOW, THEREFORE, the Trustees declare that all money and property contributed to the trust hereunder shall be held and managed in trust under this Trust Instrument as herein set forth below. ARTICLE I - NAME AND DEFINITIONS Section 1.1 Name.
